March 15, 1916. The opinion of the Court, after reciting the foregoing statement of facts, was delivered by
It can make no difference whether the transaction was a sale, a bailment, or a contract for personal services. If it was a sale, the appellant is unquestionably responsible. If it was a bailment, there can be no question of the right of the bailor to take security from the bailee for the return of his property or the payment of the value thereof. If it was a contract for personal services, i. e., that the defendant was *Page 52 
to act as the agent of the plaintiff in making the sale of his principal's goods, then we have been cited to no authority and we know of none that prevents a principal from taking security from his agent to sell that guarantees payment for sale made. Here the appellant gave notes and mortgages that, so far as the case shows, were on their faces absolute promises to pay. There must be competent evidence to show that they were not, or judgment must follow. The case shows nothing to the contrary, and judgment follows as a matter of course.
The appellant claims that these notes and mortgages were mere security for faithful performance of duty as agent. There is nothing in the notes, mortgages, or "case" upon which to base this claim, and, therefore, it cannot be allowed.
The judgment appealed from is affirmed.